Citation Nr: 0826490	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  03-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of C4-5 and C6-7 with 
intervertebral disc of C7-T1, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran served with the Army Reserves for approximately 
18 years and had active service from February 1973 to August 
1973 and again from July 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

This case was previously before the Board in December 2004 
and December 2006 and was remanded each time for more 
development.  


FINDINGS OF FACT

1.  The RO denied service connection for a cervical spine 
disorder in a January 1998 rating decision and properly 
notified the veteran, who did not initiate an appeal of that 
decision.

2.  Evidence received since the January 1998 rating decision 
regarding the veteran's claim for service connection for a 
cervical spine disorder is not cumulative of evidence 
previously of record, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative or redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  There is no evidence of a cervical spine disorder in 
service or within one year after service and no competent 
medical evidence linking the veteran's current cervical spine 
disorder with his periods of service.

4.  The veteran served in the Persian Gulf.

5.  The veteran does not have a separate undiagnosed 
disability manifested by symptoms involving cervical spine 
pain.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
January 1998 rating decision and the claim of entitlement to 
service connection for a cervical spine disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Degenerative disc disease of C4-5 and C6-7 with 
intervertebral disc of C7-T1 (including an undiagnosed 
illness) was not incurred or aggravated in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current cervical spine disorder is related to his service 
with the United States Army.  The veteran notes that he was 
diagnosed with degenerative disc disease of the spine in May 
1997, five years after service.  The veteran also notes that 
he has Persian Gulf service and that his cervical spine 
disorder is an "undiagnosed illness" pursuant to 38 C.F.R. 
§ 3.317. 

New and Material Evidence

The veteran submitted his original claim for service 
connection for a cervical spine disorder in August 1997.  The 
RO denied that claim in a January 1998  rating decision, 
finding that there was no evidence of a cervical spine 
disorder in service or within the presumptive one year period 
after service.  Although the RO provided notice of the 
denial, the veteran did not initiate an appeal.  Therefore, 
the RO's decision of January 1998 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
appellant's claim was received in January 2001, the amended 
regulations are not applicable.  

As above, in January 2001 the veteran filed a second claim 
for a cervical spine disorder.  The RO denied this claim in a 
June 2002 rating decision on both a direct and presumptive 
basis finding that there was no evidence of a cervical spine 
disorder in service or within one year after service.  The RO 
also considered the "undiagnosed illness" criteria and 
found that because the veteran's cervical spine disorder has 
been diagnosed it could not be considered an "undiagnosed 
illness." The veteran perfected an appeal of this issue and 
in December 2004 the Board remanded the cervical spine issue 
for a VA examination.  Examination reports dated in February 
and November 2005 and an addendum dated in December 2005 are 
of record.     

The Board notes that even though the RO's June 2002 rating 
decision did not discuss whether new and material evidence 
had been submitted, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim.  

Upon review of the record, the Board finds that evidence 
received since the January 1998 rating decision is new and 
material.  Specifically, the February and November 2005 
examination reports and December 2005 addendum.  These 
reports were not of record at the time of the January 1998 
rating decision, bear directly and substantially upon the 
specific matter under consideration, which are neither 
cumulative or redundant, and which by themselves or in 
connection with evidence previously assembled are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. §3.156(a) (2001).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Service Connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  In addition, certain chronic diseases, including 
arthritis, "other" organic diseases of the nervous system, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service. 38 C.F.R. § 3.303(d).  

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, muscle or 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(a), (b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As above, the veteran had active service from February 1973 
to August 1973 and again from July 1991 to January 1992.  
During the veteran's August 1973 separation examination he 
denied "recurrent back pain" and/or "head injury" and 
physical examination of the spine was normal.  Examination 
reports dated in March 1975, April 1979, July 1983, April 
1988, June 1991, November 1991, and June 1993 also revealed a 
normal spine.  Moreover, during the June 1991, November 1991, 
and June 1993 examinations the veteran denied "recurrent 
back pain" and/or "head injury."   

The first indication of a cervical spine disorder is dated 
approximately five years after service.  A May 1997 private 
X-ray of the cervical spine showed marked degenerative disc 
disease present at C4-5, C5-C6 and C6-C7 level with loss of 
disc space and osteophytosis.  Small osteophytes were 
projected in the spinal canal, particularly at the C5-6 and 
C6-7 level.  A subsequent June 1997 MRI revealed degenerative 
disc disease at the C4-5 through C7-T1 levels.  The C4-5 
through C6-7 levels were the most narrowed of the 
intervertebral disc levels, however, the posterior protrusion 
of the C7-T1 disc lateralized to the left lateral recess zone 
was the most pronounced of the disc bulges or protrusions.  

The veteran was afforded a VA examination in February 2005.  
The examiner noted that the veteran had mild arthritis of the 
cervical spine but stated that he could not find a direct 
relationship between the arthritis of the cervical spine and 
service.  However, based on the veteran's report that this 
began in military service, the examiner stated that it was 
"possible," but not "proven," that this is related to 
military service.  

The veteran was provided a second VA examination in November 
2005.  X-ray examination at that time revealed multilevel 
degenerative disk disease, status post anterior fusion at C7-
T1 in 2002.  The examiner opined that there was no temporal 
relation between the veteran's spine problem and service.  
Cervical spondylosis is essentially a degenerative problem in 
the patient and the veteran did not provide any history of an 
injury in service that could have accelerated this.  As such, 
the examiner opined that it was less likely than not that the 
veteran's current cervical spine disorder was due to his time 
in service.  In a December 2005 addendum, the examiner noted 
that he had reviewed the veteran's claims file and that there 
was no evidence of traumatic or other inciting event to 
precipitate the veteran's degenerative cervical disorder.  

Also of record are VA outpatient treatment records dated from 
February 2005 through February 2008.  These records show 
treatment for various disorders, including the veteran's 
cervical spine disorder.  

Given the evidence of record, the Board finds that service 
connection for a cervical spine disorder is not warranted.  
First, there is no evidence of arthritis of the cervical 
spine within one year after service, therefore the 
presumption under 38 U.S.C.A. § 1101(3) is not applicable.  
The claim must all be denied on a direct basis.  The November 
2005 VA examiner specifically opined that the veteran's 
cervical spine disorder is degenerative in nature and is not 
related to service.  This examiner reviewed the veteran's 
claims file in December 2005 and provided the same negative 
nexus opinion.  While the February 2005 VA examiner stated 
that it was "possible" that the veteran's cervical spine 
disorder was related to service, a speculative relationship 
is not enough to support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient).  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Finally, the Board finds 
that the symptomatology for which the veteran has complained 
has not resulted in a disability which can be said to be 
"undiagnosed."  Since there is, of record, medical evidence 
attributing the veteran's cervical spine symptoms to a 
clinically-diagnosed disorder, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
must also be denied.

The veteran's claim for service connection implicitly 
includes the assertion that his cervical disorder is related 
to service, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between his current back disorder and its 
relationship to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, 2 Vet. App. at 494.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As there is no competent 
evidence that the veteran's cervical spine disorder is 
related to service, and significant post-service medical 
evidence against this claim, his claim for service connection 
must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to claims to reopen, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  As the claim is 
reopened, any defect with regard to that aspect of the claim 
is harmless.  

Complete notice on the merits was sent in letters dates in 
May 2001, March 2002, February 2007 and January 2008.  The 
February 2007 correspondence addressed the rating criteria 
and effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was readjudicated in a March 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board (although he 
declined to do so).  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for degenerative disc disease of C4-5 and 
C6-7 with intervertebral disc of C7-T1 is reopened and the 
appeal is granted to this extent only.   

Service connection for degenerative disc disease of C4-5 and 
C6-7 with intervertebral disc of C7-T1 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


